Citation Nr: 0947867	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from May 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefit sought.

The issue was previously before the Board in May 2007, when 
the matter was remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for additional development.  
The case has now been returned to the Board for further 
consideration.

The Veteran testified at a September 2006 hearing held before 
the undersigned at the RO.  A transcript of that hearing is 
associated with the claims folder.


FINDING OF FACT

Currently diagnosed PTSD is etiologically related to a 
verified in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The benefit sought on appeal is being 
granted in full.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

The Veteran has a long standing history of mental health 
treatment.  He has been variously diagnosed as having an 
adjustment disorder, a depressive reaction, major depression, 
and an anxiety disorder.  Most recently he has been diagnosed 
with PTSD.  Throughout this history, the Veteran has 
consistently reported the occurrence of an in-service 
accident in which a young Korean girl was struck and killed 
by a truck he was driving.  While the Veteran has also 
reported additional events, such as physical and sexual abuse 
as a child and the diagnosis of cancer, which have 
contributed to his psychiatric symptoms, all doctors have 
stated that the death of the girl in service has had some 
significant impact upon the Veteran's mental health.  Most 
recently, a VA examiner has explicitly stated that the 
accident in service is the underlying stressor event 
supporting the current diagnosis of PTSD.

The sole unestablished fact, then, is the verification of the 
alleged stressor.  The evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the Veteran engaged in "combat with the enemy." See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  If the claimed 
stressor is not related to combat, the Veteran's lay 
testimony alone is not sufficient to establish the occurrence 
of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).   In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).

The accident and death of the Korean girl did not involve 
combat and corroboration of the Veteran's current allegations 
is required.  The National Personnel Records Center (NPRC) 
was unable to verify the events through morning reports or 
Criminal Investigation Division Reports; there is no 
indication, however, that any records disproving the 
allegation were located.  A review of service treatment 
records from September 1973 reveal that, while the Veteran 
was undergoing mental health treatment in connection with 
family problems, he was admitted to in-patient psychiatric 
care following an accident in which a young Korean girl was 
killed.  The contemporaneous reports of the stressor event 
corroborate the Veteran's allegations, and establish the 
occurrence of the in-service stressor to which doctors 
attribute his PTSD.

Accordingly, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


